DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 14, 22, 23, and 28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-023160, as cited by applicant.

Regarding claim 12, JP ‘160 teaches a stage, 2, comprising: 
a plate-shaped member, 22, having a mounting surface, 21, on which a workpiece is mounted, a rear surface facing the mounting surface, and a through hole, 31, penetrating through the mounting surface and the rear surface; and 
an embedded member, 63, disposed inside the through hole, 
wherein at least one of a concave portion and a convex portion is provided on a surface of the embedded member, see figures 1, 2a and 2c.



Regarding claim 14, the JP ‘160 reference teaches the at least one of the concave portion and the convex portion on the surface of the embedded member is a plurality of protrusions, see figure 2C.

Regarding claim 22, the JP ‘160 reference teaches the predetermined distance is 0.05 mm or less, see paragraph figures 1-3 and paragraphs 0032+.

Regarding claim 23, the JP ‘160 reference teaches the at least one of the concave portion and the convex portion on the surface of the embedded member is a plurality of protrusions, see figure 2C.

Regarding claim 28, the JP ‘160 reference teaches a substrate processing apparatus comprising:
 a processing container, 1, configured to process a workpiece therein; and 
a stage, 2, disposed in the processing container and configured to mount the workpiece, 
wherein the stage includes: 
a plate-shaped member, 22, having a mounting surface, 21, on which the workpiece is mounted, a rear surface facing the mounting surface, and a through hole, 31, penetrating through the mounting surface and the rear surface; and 
an embedded member, 63, disposed inside the through hole, and 
at least one of a concave portion and a convex portion is provided on a surface of the embedded member, see figures 1, 2a and 2c.

Claim(s) 12-15, 20, 21, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-224526, as cited by applicant.

Regarding claim 12, JP ‘526 teaches a stage, 2, comprising: 
a plate-shaped member, 3, having a mounting surface, 2, on which a workpiece is mounted, a rear surface facing the mounting surface, and a through hole, 7, penetrating through the mounting surface and the rear surface; and 
an embedded member, 14, disposed inside the through hole, 
wherein at least one of a concave portion and a convex portion is provided on a surface of the embedded member, see figures 1, 2.

Regarding claim 13, JP ‘526 teaches an inner wall of the through hole and the embedded member are spaced apart from each other by a predetermined distance or less in a plan view, see figure 2.

Regarding claim 14, the JP ‘526 reference teaches the at least one of the concave portion and the convex portion on the surface of the embedded member is a plurality of protrusions, see figure 2.

Regarding claim 15, the JP ‘526 reference teaches the at least one of the concave portion and the convex portion on the surface of the embedded member is a spiral protrusion, see figure 2.

Regarding claim 16, the JP ‘526 reference teaches the plurality of protrusions are arranged at intervals of 1.2 mm or less in a circumferential direction, see paragraph 0024 of translation provided.



Regarding claim 21, the JP ‘526 reference the plurality of protrusions are arranged at intervals of 1.2 mm or less in a circumferential direction, see paragraph 0024 of translation provided.

Regarding claim 24, the JP ‘526 reference teaches the at least one of the concave portion and the convex portion on the surface of the embedded member is a spiral protrusion, see figure 2.

Regarding claim 26, the JP ‘526 reference teaches at least one of the concave portion and the convex portion on the surface of the embedded member is a concave portion or a convex portion having a width of 0.05 mm or less in a radial direction, see paragraph 0024 of translation provided.

Regarding claim 27, the JP ‘526 reference teaches the through hole is a heat transfer gas flow path.



Allowable Subject Matter
Claims 17-19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on PTO-892 and not relied upon show further examples of the general state of the art, but do not teach the embedded member with the protrusions as claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



11 March 2022